Citation Nr: 0504365	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to June 10, 1999, for 
a grant of a compensable evaluation for service-connected 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  His military records show that he served in 
the Republic of Vietnam with the United States Marine Corps 
and that he was awarded the Combat Action Ribbon for his 
participation in direct combat against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which awarded the veteran an effective date of 
June 10, 1999, for a grant of a separate compensable 
evaluation for his service-connected tinnitus. 


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and 
tinnitus was granted in a May 1971 rating decision, and a 
noncompensable evaluation was assigned.  

2.  A liberalizing regulation that pertained to rating 
tinnitus was promulgated on June 10, 1999.

3.  A claim for entitlement to service connection for 
testicular cancer, skin cancer, a chronic digestive 
condition, and a back disorder was received on April 28, 
2000.

4.  The noncompensable evaluation for tinnitus was reviewed 
on VA initiative in an August 22, 2000 rating decision.  

5.  Manifestations of the veteran's service-connected 
tinnitus include periodic, bilateral ringing, which occurs a 
few times a week, that is more prevalent during changes in 
barometric pressure, and can last hours in duration. 

5.  By a rating decision dated in April 2001, a separate 
evaluation of 10 percent for tinnitus was granted, effective 
on June 10, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to June 10, 1999, for 
the award of a compensable evaluation for tinnitus, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in June 2001 
and March 2004, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  See VAOGCPREC 8-03; 69 Fed. Reg. 25180 (2004).

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of the 
March 2004 remand that occurred during this appeal.  In this 
regard, VA requested in correspondence dated in March 2004, 
that the veteran send information in order for VA to assist 
him with his claim.  He failed to do so.  He was notified in 
a supplemental statement of the case that the information 
requested had not been received and the claim remained 
denied.  In correspondence dated on December 9, 2004, VA 
notified the veteran that his claim was being returned to the 
Board.  He was further notified that if additional evidence 
was submitted after this date, it was to be submitted 
directly to the Board and good cause for the delay should 
accompany the request.  A statement from the veteran was 
received by the Board on January 10, 2005, stating he had 
received audiological treatment dating back to 1991 from VA.  
No statement as to the cause for the delay was received.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA medical 
records indicate a VA audiologic examination was conducted on 
November 1992.  

The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background and Analysis

The veteran's military records show that he served as an 
artillery crewman in Vietnam with the United States Marine 
Corps and participated in combat against enemy forces during 
service.  He was honorably discharged from active duty in 
February 1970.  He filed his original claim for VA 
compensation for an audiological disability on February 26, 
1971.  

VA audiological examination conducted in April 1971 produced 
a diagnosis of bilateral high frequency hearing loss and 
tinnitus.  By a rating decision of May 1971, the veteran was 
granted service connection and a noncompensable evaluation 
for high frequency hearing loss with tinnitus, rated as a 
single disabling entity, effective from February 26, 1971, 
the date on which VA received his claim.

Over 20 years later, in December 1991, a claim of clear and 
unmistakable error in the rating decision dated in 1971, for 
entitlement to a 10 percent evaluation under the provisions 
of 38 C.F.R. § 3.324 was received, as well as a claim of 
service connection for hemorrhoids and irritable bowel 
syndrome.  Entitlement to an increased rating for tinnitus 
was not claimed.  However, a VA audiological examination 
conducted in November 1992, shows that the veteran did not 
report tinnitus, although he stated that "he hears 
extraneous noises at times."  Thereafter, a March 1993 
rating decision found that clear and unmistakable evidence 
was not present in the 1971 decision, and granted service 
connection for hemorroids and irritable bowel syndrome.  The 
veteran was notified of this decision and his appellate 
rights in correspondence dated in March 1993; however, a 
timely appeal was not filed and the determination became 
final.  See 38 U.S.C.A. § 7105 (West 1991).

In 1976, the regulations with regard to tinnitus were revised 
to provide for a 10 percent evaluation for persistent 
tinnitus which results from head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1976).  This regulation was later changed on June 10, 1999, 
to allow for assignment of a 10 percent evaluation for 
recurrent tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2000).  In this regard, the Board notes that the 
primary change in the regulation was a liberalizing one that 
allowed for a compensable evaluation for tinnitus symptoms 
that were recurrent, i.e., only occurred repeatedly, as 
opposed to persistent i.e., continuous, as provided for in 
the more stringent standards of the previous regulations.

On April 28, 2000, a claim for entitlement to service 
connection for testicular cancer, skin cancer, a chronic 
digestive condition, and a back disorder was received by VA.  
A VA outpatient audiological treatment report dated in May 
2000, showed bilateral hearing loss, but was negative with 
regard to tinnitus.  A VA audiologist examined the veteran in 
August 2000, and noted that the veteran reported periodic, 
bilateral ringing in his hears which sounded like a faint, 
high-pitched dog whistle.  It was also noted that the 
tinnitus occurred a few times a week, was more prevalent 
during changes in barometric pressure, and could last hours 
in duration.  

As the veteran had not filed a claim for entitlement to an 
increased rating for his service-connected tinnitus, on VA 
initiative in an August 22, 2000 rating decision, the 
veteran's service-connected tinnitus was assigned a separate 
10 percent evaluation, with an effective date of April 28, 
2000.  The RO based the effective date on the date of receipt 
of his claim for entitlement to service connection for 
testicular cancer, skin cancer, a chronic digestive 
condition, and a back disorder.  Thereafter, the RO granted 
the veteran an effective date of June 10, 1999, for the 10 
percent rating for tinnitus, based on a determination that 
there was clear and unmistakable error on its part for not 
initially basing the effective date on the date that 
liberalizing changes made to the applicable law and 
regulations for rating tinnitus went into effect.  The 
regulation cited in support of this determination was 38 
C.F.R. § 3.114, that provides 

(a) Effective date of award.  Where pension, 
compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 
U.S.C. chapter 18 for an individual who is a 
child of a Vietnam veteran is awarded or 
increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary 
or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the effective date of the act or 
administrative issue.  Where pension, 
compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 
U.S.C. chapter 18 for an individual who is a 
child of a Vietnam veteran is awarded or 
increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date 
of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment 
under the provisions of this paragraph the 
evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit 
on the effective date of the liberalizing law or 
VA issue and that such eligibility existed 
continuously from that date to the date of claim 
or administrative determination of entitlement.  
The 
provisions of this paragraph are applicable to 
original and reopened claims as well as claims 
for increase.

(1)  If a claim is reviewed on the initiative of 
VA within 1 year from the effective date of the 
law or VA issue, or at the request of a claimant 
received within 1 year from that date, benefits 
may be authorized from the effective date of the 
law or VA issue.

(2)  If a claim is reviewed on the initiative of 
VA more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized 
for a period of 1 year prior to the date of 
administrative determination of entitlement.
   
(3)  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective 
date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the 
date of receipt of such request.

38 C.F.R. § 3.114.

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Additionally, effective-date rules under 38 U.S.C.A. § 5110 
prohibit an award based on a liberalizing law or regulation 
for the period prior to the effective date of the law or 
regulation.  Where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue.  See DeSousa v. Gober, 10 
Vet. App. 461 (1997).

The veteran presented oral testimony before an RO hearing 
officer in May 2002.  In his hearing testimony and in various 
written statements submitted in support of his claim, he 
stated that his tinnitus symptoms were always persistent and 
that therefore, it should have been rated as compensably 
disabling from the time service connection was awarded.  He 
further asserts that VA's decision back in 1971 to rate the 
hearing loss and tinnitus as a single disabling entity had 
misled him into believing that he could not receive a 
compensable evaluation for tinnitus.  He contended that had 
he known earlier that his tinnitus could have been rated as 
an individual disability that was separate and apart from his 
service-connected hearing loss, he would have filed a claim 
for a compensable evaluation for tinnitus well before April 
2000.  Nevertheless, at the time the veteran was awarded 
service connection for tinnitus in 1971, a compensable 
evaluation was not available under VA's SCHEDULE FOR RATING 
DISABILITIES, codified in 38 C.F.R. Part 4.

The veteran also contends that after the regulations were 
revised in 1976, he should have been awarded a separate 
evaluation for his service-connected tinnitus.  The 
regulations in 1976 provided that a 10 percent evaluation was 
warranted for persistent tinnitus.  However, in this case, 
persistent tinnitus has never been shown by the evidence of 
record.  The medical evidence of record only reports periodic 
tinnitus.  The VA examination dated in 1992 reports that the 
veteran complained of hearing "extraneous noises at times."  
Thereafter, the VA examination in May 2000, was negative for 
tinnitus, and the August 2000 examination reported 
"periodic" tinnitus.

The veteran further contends that a separate evaluation of 10 
percent for tinnitus should be assigned "effective March 27, 
1990, one-year prior to the date the reopened claim was 
received by the Department of Veterans Affairs...."  Although 
contended otherwise, subsequent to his initial claim for 
service connection in 1971, the veteran has never filed a 
claim for entitlement to an increased rating for his 
service-connected tinnitus.  The claim received by VA in 
March 27, 1991, was a claim for entitlement to service 
connection for a back disorder.  See 38 C.F.R. § 3.155 (2004) 
(A communication indicating an intent to apply for one or 
more benefits under the laws administered by VA may be 
considered an informal claim; however, such informal claim 
must identify the benefit sought).

In conclusion, as the veteran had not filed a claim for 
entitlement to an increased rating for his service-connected 
tinnitus, on VA initiative in the August 22, 2000 rating 
decision, the veteran's service-connected tinnitus was 
assigned a separate 10 percent evaluation.  Therefore, 
applying the above law and the provisions of regulation 38 
C.F.R. § 3.114(a)(2), the effective date of this award may be 
authorized for a period of 1 year prior to the date of the 
determination of entitlement.  Accordingly, the only correct 
and appropriate effective date for assignment of a separate 
10 percent evaluation for the veteran's service-connected 
tinnitus, would be no earlier that August 22, 1999.

Accordingly, an effective date prior to June 10, 1999, for 
the assignment of a separate 10 percent evaluation for the 
veteran's service-connected tinnitus is not warranted. 

ORDER

An effective date prior to June 10, 1999, for a grant of a 
compensable evaluation for tinnitus is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


